DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 13/361,820 and Application No. 11/360,250, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 1 of the Instant Application recites the limitation “wherein the on-skin device is configured to transmit stored glucose sensor data only when requested by the receiver, wherein the receiver requests the on-skin device to transmit the requested stored glucose sensor data when the receiver is held within a predetermined distance to the device”. In contrast, paragraph 0499 of Application 13/361,820 and paragraph 0498 of 11/360,250 state “when the receiver is held in close proximity (e.g., within 3 meters) of the device, transmission of sensor data can be requested”. Examiner believes that ‘transmitting data ONLY when requested by a receiver when said receiver is held within a predetermined distance’ is not the same as ‘transmission of data CAN be requested when the receiver is held in close proximity’. Transmission CAN be requested when in close proximity means transmission is able to be requested when in close proximity versus transmission ONLY is requested when in close proximity has further meaning of  transmission is not requested when not in close proximity, which the spec is silent to.
Similarly, Claim 10 of the Instant Application recites the limitation “automatically requesting, using a receiver, glucose sensor data stored on the on- skin device when the receiver is held within a predetermined distance”. In contrast, paragraph 0499 of Application 13/361,820 and paragraph 0498 of 11/360,250 state “when the receiver is held in close proximity (e.g., within 3 meters) of the device, transmission of sensor data can be requested”. Examiner believes that ‘Automatically requesting using a receiver when said receiver is held within a predetermined distance’ is not the same as ‘transmission of data CAN be requested when the receiver is held in close proximity’. Again CAN means the transmission is able to be requested when in close proximity versus automatically has further meaning of when in close proximity the device always and by itself requests transmission of sensor data which the spec is silent to.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Say et al. (U.S. Patent 7,003,341 - cited by applicant), hereinafter Say, in view of Rytky et al. (U.S. Patent 5,690,119 – cited by Applicant), hereinafter Rytky, further in view of Ito et al. (JP 2000149072 A – cited by Applicant), hereinafter Ito.
Regarding Claim 1, Say teaches: A glucose measuring system (figure 1), the system comprising: an on-skin device (figure 1 element 42 and 44, column 7 lines 3-5) configured to measure (figure 18A element 96, column 37 lines 15-21), process (figure 18A element 109, column 37 lines 21-25) and store (figure 18A element 102, column 37 lines 35-36) glucose sensor data (column 2 lines 40-45), the on-skin device including a mounting unit (column 3 lines 20-21) adapted for mounting on a skin of a host (column 2 line 40-42, column 29 lines 60-62), an electronics unit (figure 18A) connected to the mounting unit (column 3 lines 20-21), the electronics unit configured to perform the processing (figure 18A element 109) and storing (figure 18A element 102) , and a sensor (figure 1 element 42) for measuring a level of glucose in a host (column 5 lines 35-43), the sensor comprising an in vivo portion for insertion through the skin at an exit site of the host (column 3 lines 20-25, column 6 line 66 – column 7 line 5) and an ex vivo portion connected to the mounting unit (column 2 lines 33-34), wherein the sensor is operably connected to the electronics unit (column 3 lines 26-29); and a receiver (figure 1 element 46/48) for receiving and processing the glucose sensor data (column 48 lines 24-29), and displaying the processed glucose sensor data on a user interface of the receiver (figure 22, 23, 24 element 154). While Say does mention wherein the on-skin device is configured to transmit stored glucose sensor data (column 2 lines 37-40) only when requested by the receiver (column 53 line 64-65), wherein the receiver requests the on-skin device to transmit the requested stored glucose sensor data (column 53 line 59-65, e.g. input device to initiate data transfer i.e. a request) when the receiver is held within a predetermined distance (Say permits a user to initiate a data transfer as described in column 53, lines 64-65 when the receiver is held within a predetermined distance of the device as described in column 41, lines 57-60) to the device. Say does not teach: wherein the requesting and transmission use inductive coupling data transmission. Rytky teaches wherein the requesting and transmission use inductive coupling data transmission in medical devices (abstract, figure 1 elements 16, 17, 26, 27, column 3 lines 20-25). It would have been obvious to a person with ordinary skill in the art at the time the invention was made to have modified the teaching of Say to incorporate the inductive coupling data transmission of Rytky between the transmitter and receiver to reduce the noise and/or interference caused by other methods of wireless data transmission. Ito also teaches that it is well known to transmit data only when requested by a receiver within a predetermined range. Ito teaches data transfer between a main body and a non-contacting IC card by starting the data transfer when distance to an antenna part is within a specified range (abstract). The main body detects the distance between an IC card held near an antenna and starts the data exchange (i.e. request) when the distance to the antenna is within a predetermined range (paragraph 0007). Ito further teaches that the communication method can include induction coupling (paragraph 0014). It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the functions of transmitting data (i.e. stored glucose data) only in response to a request when made within a predetermined distance, using inductive coupling so that data exchange can be reliably performed (paragraph 0025). 
Regarding Claim 2, Say in view of Rytky, further in view of Ito teach: The system of Claim 1. Say further teaches: wherein the receiver is a hand-held computing device (column 48 lines 29-34).
Regarding Claim 3, Say in view of Rytky, further in view of Ito teach: The system of Claim 1. Say further teaches: wherein the electronics unit is detachably connectable to the mounting unit (column 37 lines 1-10, figures 27A, 27B) and wherein the electronics unit (figure 18A) is designed to be used with a plurality of sensors (column 3 lines 26-30).
Regarding Claim 4, Say in view of Rytky, further in view of Ito teach: The system of Claim 1. Say further teaches: wherein the predetermined distance is 3 meters (column 41 lines 55-60).
Regarding Claim 5, Say in view of Rytky, further in view of Ito teach: The system of Claim 1. Say further teaches: wherein the requested stored sensor data is a predetermined timeframe of data (column 43 lines 42-61).
Regarding Claim 6, Say in view of Rytky, further in view of Ito teach: The system of Claim 1. Say further teaches: wherein the requested stored data is all sensor data stored on the on-skin device since a last data transmission to the receiver (column 43 lines 42-61).
Regarding Claim 7, Say in view of Rytky, further in view of Ito teach: The system of Claim 1. Say further teaches: wherein the sensor system is a zero-point calibration system (column 44 lines 47-48).
Regarding Claim 8, Say in view of Rytky, further in view of Ito teach: The system of Claim 1. Say further teaches: wherein use of the system is enabled without requiring a reference analyte measurement for initial and/or update calibration (column 44 lines 47-48).
Regarding Claim 9, Say in view of Rytky, further in view of Ito teach: The system of Claim 1. Say further teaches: wherein an initial calibration factor is programmed into the electronics unit or receiver that enables conversion of raw glucose sensor data generated by the glucose sensor into calibrated sensor data solely using information obtained prior to implantation (column 44 lines 10-15).
Regarding Claim 10, Say teaches: A method of a measuring glucose concentration of a host (column 1 lines 18-20), the method comprising: measuring (figure 18A element 96, column 37 lines 15-21), processing (figure 18A element 109, column 37 lines 21-25) and storing (figure 18A element 102, column 37 lines 35-36) glucose sensor data (column 2 lines 40-45) using an on-skin device (figure 1 element 42 and 44, column 7 lines 3-5), the on-skin device including a mounting unit (column 3 lines 20-21) adapted for mounting on a skin of a host (column 2 line 40-42, column 29 lines 60-62), an electronics unit (figure 18A) connected to the mounting unit (column 3 lines 20-21), the electronics unit configured to perform the processing (figure 18A element 109) and storing (figure 18A element 102), and a sensor (figure 1 element 42) for measuring a level of glucose in a host (column 5 lines 35-43), the sensor comprising an in vivo portion for insertion through the skin at an exit site of the host (column 3 lines 20-25, column 6 line 66 – column 7 line 5) and an ex vivo portion connected to the mounting unit (column 2 lines 33-34), wherein the sensor is operably connected to the electronics unit (column 3 lines 26-29). While Say does mention automatically requesting (column 53 line 64-65, in view of column 54 lines 36-39), using a receiver (figure 1 element 46/48), glucose sensor data stored on the on-skin device (column 2 lines 37-40) when the receiver is held within a predetermined distance (column 41 lines 57-60) from the on- skin device; and transmitting (column 41 lines 51-57, figure 18A element 98), using the on-skin device, the requested stored glucose sensor data. Say does not teach: wherein the requesting and transmission use inductive coupling data transmission. Rytky teaches wherein the requesting and transmission use inductive coupling data transmission (abstract, figure 1 elements 16, 17, 26, 27, column 3 lines 20-25). It would have been obvious to a person with ordinary skill in the art at the time the invention was made to have modified the teaching of Say to incorporate the inductive coupling data transmission of Rytky between the transmitter and receiver to reduce the noise and/or interference caused by other methods of wireless data transmission. Ito also teaches that it is well known to automatically transmit data only when requested by a receiver within a predetermined range. Ito teaches data transfer between a main body and a non-contacting IC card by starting the data transfer when distance to an antenna part is within a specified range (abstract). The main body detects the distance between an IC card held near an antenna and starts the data exchange (i.e. request) when the distance to the antenna is within a predetermined range (paragraph 0007). Ito further teaches that the communication method can include induction coupling (paragraph 0014). It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the functions of transmitting data (i.e. stored glucose data) only in response to a request when made within a predetermined distance, using inductive coupling so that data exchange can be reliably performed (paragraph 0025). 
Regarding Claim 11, Say in view of Rytky, further in view of Ito teach: the method of Claim 10. Say further teaches: wherein the receiver is a hand-held computing device (column 48 lines 29-34).
Regarding Claim 12, Say in view of Rytky, further in view of Ito teach: the method of Claim 10. Say further teaches: wherein the electronics unit is detachably connectable to the mounting unit (column 37 lines 1-10, figures 27A, 27B) and wherein the electronics unit is designed to be used with a plurality of sensors (column 3 lines 26-30).
Regarding Claim 13, Say in view of Rytky, further in view of Ito teach: the method of Claim 10. Say further teaches: wherein the predetermined distance is 3 meters (column 41 lines 55-60).
Regarding Claim 14, Say in view of Rytky, further in view of Ito teach: the method of Claim 10. Say further teaches: wherein the requested stored sensor data is a predetermined timeframe of data (column 43 lines 42-61).
Regarding Claim 15, Say in view of Rytky, further in view of Ito teach: the method of Claim 10. Say further teaches: wherein the requested stored data is all glucose sensor data stored on the on-skin device since a last data transmission to the receiver (column 43 lines 42-61).
Regarding Claim 16, Say in view of Rytky, further in view of Ito teach: the method of Claim 15. Say further teaches: wherein the on-skin device and the receiver comprise a sensor system, and wherein the sensor system is a zero-point calibration system (column 44 lines 47-48).
Regarding Claim 17, Say in view of Rytky, further in view of Ito teach: the method of Claim 15. Say further teaches: further comprising enabling monitoring of the host's glucose concentration using the on-skin device and receiver without requiring a reference analyte measurement for initial and/or update calibration (column 44 lines 47-48).
Regarding Claim 18, Say in view of Rytky, further in view of Ito teach: the method of Claim 15. Say further teaches: wherein an initial calibration factor is programmed into the electronics unit or receiver, and wherein the method further comprises converting raw glucose sensor data generated by the glucose sensor into calibrated sensor data solely using information obtained prior to implantation (column 44 lines 10-15).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791